10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

 

 

 

 

 

Case 3:21-cv-01176-K Document18 Filed 08/O4/21_ Page tof 7 PagelD 92
U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FILED

Ali Assaf AUG - 4 2021
1014 E. Alameda Street LR
Manteca, CA 95336 CLERK, U.S. DISTRICT COURT
Phone: 415.450.5212 By____ YL
Email: aliassaf959@gmail.com Deputy
In Pro Se

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JOHN T. LAMONT AND PRESTON POULTER, Case No.: 3:21-CV-1176-K
Honorable District Judge Ed Kinkeade
Plaintiffs,

vs. ANSWER TO FIRST AMENDED COMPLAINT

ALI “DEAN” ASSAF A/K/A DA TALK; VICTORIA
KUNDERT A/K/A VIKKIVERSE, AND ETHAN VAN
SCIVER,

Defendants.

 

COMES NOW the Defendant Ali Assaf in answering the allegations of the Plaintiffs’ Complaint, admits,
denies and alleges as follows:
1. Defendant admits that his true name is Ali Assaf, also known as Dean Assaf, and that he is a citizen and
resident of California and must be served at his residence of 1014 E. Alameda Street, Manteca, California 95336.
2. Defendant admits that I go by Da Talks on YouTube.com
3. Defendant lacks sufficient information to determine the truth of the statement as set forth in Paragraph 7 of
the Plaintiffs’ Complaint. To the extent that Defendant does possess sufficient information, Defendant denies that
statement.
4. Defendant lacks sufficient information to determine the truth of the statements set forth in Paragraph 7a(i)
through (vi) of the Plaintiffs’ Complaint. To the extent that Defendant does possess sufficient information,
Defendant denies those statements.
5. Defendant lacks sufficient information to determine the truth of the statements set forth in Paragraph 7b(i)
through (viii) of the Plaintiffs’ Complaint. To the extent that Defendant does possess sufficient information,

Defendant denies those statements.

ANSWER TO FIRST AMENDED COMPLAINT - 1

 

 
 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 3:21-cv-01176-K Document 18 Filed 08/04/21 Page2of7 PagelD 93

6. Defendant lacks sufficient information to determine the truth of the statement set forth in Paragraph 7c(i) of
the Plaintiffs’ Complaint. To the extent that Defendant does possess sufficient information, Defendant denies that
statement.
7. Defendant denies that this Court has subject matter jurisdiction over this lawsuit as mentioned in Paragraph
8 of the Plaintiffs’ Complaint.
8. Defendant denies the statements and allegations set forth in Paragraphs 9 through 23 of the Plaintiffs’
Complaint. To the extent that Defendant does possess sufficient information, Defendant denies those allegations.
9. Defendant denies the statements and allegations set forth in Paragraphs 24 through 38 of the Plaintiffs’
Complaint. To the extent that Defendant does possess sufficient information, Defendant denies those allegations.
10. Defendant lacks sufficient information to determine the truth of the statement set forth in Paragraph 39 of
the Plaintiffs’ Complaint. To the extent that Defendant does possess sufficient information, Defendant denies that
statement and allegation.

Defendant submits the following defenses and allegations supporting the Plaintiffs’ causes of action for
Defamation and Slander Per Se:

Defense 1 — Truth

Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that the allegedly

defamatory statements are at least substantially true.
Defense 2 — Statement of Opinion
Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any allegedly

defamatory statement was merely a statement of opinion, and can neither be proven or disproven.

 

Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that the Plaintiffs
consented to the publication of any allegedly defamatory statement in question.
Defense 3 — Qualified
Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any alleged
defamatory statement is afforded protection from liability due to considerations or public interest that outweigh the
need for redress. There is a common interest privilege, where communications are made in good faith, dealing with

matters of public concern, without actual malice.
ANSWER TO FIRST AMENDED COMPLAINT - 2

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-01176-K Document 18 Filed 08/04/21 Page3of7 PagelD 94

Defense 4 — Absolute Privilege
Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any alleged

defamatory statement is afforded protection from liability due to considerations or public interest that outweigh the
need for redress. There is a common interest privilege, where communications are made in good faith, dealing with
matters of public concern, without actual malice.

Defense 5 — ion of Defamatory Statements

Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any alleged
defamatory statement has been retracted.

Defense 6 — Statutory Defenses (Anti-SLAPP Statutes)

Defendant denies the allegations as set forth by the Plaintiffs in Paragraphs 24 through 38 in that state laws,
such as the California Anti-Strategic Lawsuits Against Public Participation laws, have been enacted to deter the
lawsuit brought forth by plaintiffs to prevent this defendant from exercising his constitutional right of freedom of
speech over matters of public interest.

Defense 7 — Poor Reputation

Defendant denies the allegations as set forth by the Plaintiffs in Paragraph 39 in that Plaintiffs already had q

poor reputation.

Defendant submits the following defenses and allegations supporting the Plaintiffs’ cause of action for

Cyber Libel:
Defense 1 — Absence of an Element of Libel

Defendant denies the allegations set forth by the Plaintiffs in Paragraph 24 through 39 in that Defendant
made no defamatory or libelous statement or imputation with any actual malice, nor made any written publication or
disseminated any defamatory or libelous matter to any person.

Defense 2 — Truth
Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any allegedly

defamatory or libelous statement made is at least substantially true.

Defense 3 — Statement of Opinion

ANSWER TO FIRST AMENDED COMPLAINT - 3

 
10
nN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-01176-K Document18 Filed 08/04/21 Page4of7 PagelD 95

Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any allegedly
defamatory or libelous statement was merely a statement of opinion, and can neither be proven or disproven.
Defense 4 — Consent to the Publication of the Allegedly Defamatory Statements
Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that the Plaintiffs
consented to the publication of any allegedly defamatory or libelous statement in question.
Defense 5 — Qualified Privilege
Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any alleged
defamatory or libelous statement is afforded protection from liability due to considerations or public interest that
outweigh the need for redress. There is a common interest privilege, where comrounications are made in good faith,
dealing with matters of public concern, without actual malice.
Defense 6— Absolute Privilege
Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any alleged
defamatory or libelous statement is afforded protection from lability due to considerations or public interest that
outweigh the need for redress. There is a common interest privilege, where communications are made in good faith,

dealing with matters of public concern, without actual malice.

 

Defendant denies the allegations set forth by the Plaintiffs in Paragraphs 24 through 38 in that any alleged
defamatory or libelous statement has been retracted.

Defense $— Statutory Defenses (Anti-SLAPP Statutes)

Defendant denies the allegations as set forth by the Plaintiffs in Paragraphs 24 through 38 in that state laws,
such as the California Anti-Strategic Lawsuits Against Public Participation laws, have been enacted to deter the
lawsuit brought forth by plaintiffs to prevent this defendant from exercising his constitutional right of freedom of
speech over matters of public interest.

Defense 9 — Poor Reputation

Defendant denies the allegations as set forth by the Plaintiffs in Paragraph 39 in that Plaintiffs already had 4
poor reputation.
Mf]

Affirmative Defenses
ANSWER TO FIRST AMENDED COMPLAINT - 4

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:21-cv-01176-K Document18 Filed 08/04/21 Page5of7 PagelD 96

NOTWITHSTANDING THE DEFENSES SET FORTH ABOVE, Defendant also submits the following

affirmative defenses:

1. Plaintiffs’ Complaint fails to state a claim for which relief can be obtained.
2. This Court lacks subject matter jurisdiction over this action.

3. The venue is improper for this action.

WHEREFORE, Defendant requests that this Court deny the Plaintiffs’ claims, enter judgment in favor of
Defendant, dismiss this suit with prejudice, and award Defendant his fees and costs, including any attorney fees
reasonably to be incurred in connection to this matter.

Respectfully submitted this 2 of August, 2021

ME Masag,
Ali Assaf
Defendant Pro Se

 

ANSWER TO FIRST AMENDED COMPLAINT - 5

 
Case 3:21-cv-01176-K Document18 Filed 08/04/21 Page6of7 PagelD 97

hs

 

AQLI-AD-ITE #2 ay

YheSL XL ‘sve
ZSh] Wy 'fox.© asewwe7 001]

HG) PIYSI Sapaps. papluy]

NESO yg | omap ry]
AS mpovny “7 Plo!
pasty ly
depen ee eee

tit enters ota

pore eg ae cn eee

TT rte ne sr =

“syuotudyys esseudxg |reW Aor Bujpues uj esn 10) Ajajos pepiaoid Ss! pur g8d1aS jBy80q ’S'f) 843 40 Apedoud ety s) BujBexoed siys

3:24-cy-01176-K—-Decument 18-—Filed-08/04/21 Page 7 of 7 Pagel

Primes wear ne cue

  

f divd JDvLS

NENR KY

 

*IDIANIS TWLSOd
SALVLS GALINA rd

r
8
z

 

F
aie
®

“pepnjouy @SUBINSU! OO'OOLS a
“LLB L-Z2Z-008 |1€9 Jo WoI'SdSN WSIA ‘.Gupj9e SASN JO dnyoid JO4

2/6 XZ/L Zt :G0
0z0e ABW AE Lda

 

 

90000010001Sd

dNHOId/WOO'SdSN

 

 

 

 

S02 $

 

 

 

 

 

 

7 th an i (AINO SASS3HCOY SN) ob + diz
XLSH PY 2 Sh) woo)

+6 AY AUWor

 

. : 00
seay 7 ederscg cs | Su winuaig Aepronydepung | ey eR Taio 2? t
$ $| Ss) Keem 1 6 Pa . vpo! wry v
sg wsieuonuni wo LBih . 2 > (
louiy oA | ay tasty imag ps aMi0G viv OF CL DeIderdy Gun, | )aNOHd

Untus a8vatd) *
WA? NOON 21 9 01
$ S| wood! weoeo O ke02-2Z ” 8 RupGenene 10] . BOO 180q (P90) 70 lil05 SASH 61 s8/0B. 4

934 000 98g ecuEUnsul wu, ASBAISG DBINPAYDS AJ-OQNIN) peidesoy e18Q {.amganene S124 ‘8e] jeuonmpe) paunbey Asewreg Ww O€°0! [I

 

 

has2-h -8
fANOGMVE
BIE MAALIAQ PRINPeLUIS

 

gz 5

abwitod

 

FESLb

POD diZ Od

 

    

   

eat

mewn CG ra
AV Sal leze igor) mah 2 cl

 

uSSAUdXAa
* TIVWW *
ALINOIYd

® JDIANAS TWLSOd
SILVLS GILINN >a

 

SM T#2bTTheo 13

|

S

20-rS2@z 1} LNPOEZH zezse

SE"9C$
hf y
we Ml

Aea-4
Od) NIDIHO

(.a}Qe Weak aay ‘oa feUONIPpe) pevinbay Asaayeg AepyoH/ABpUNS cy

(Aep ss@uisng ixeu paseanep) Arena Aepumes on CJ

suondg Alsaima

‘Aseagep vo esrqeubis s,easseuppe ayy wiengo 0; bugdwene inoupim UONBI0] GINIwS J9LIO 20 BDRIdEIOU
‘S.SOSSO/PPe OL) Li WOH 81a SACO WM BOUAS [EISOg Gt ‘POXOBYD 10U St XOQ BLA J] BOWES IdeOeY LUNIBLY seseyaul
{> HO ‘owes GOD seseyaing (E HO ‘2ouEISUN eUOWppE SASeyNY (2 HO ‘eumeUBES seesseuppE ay) b

       

 

*@pOd HH ey} ueos
‘dnydiq eBeyoeg say ajnpayos OL

        

Dl AIWHIS SLIM

                        

 

 

   

   

    

() 29qew fu 11 x0q .pavinbayy aimeubig, aul YoU ysnw JeRBW UY -8I0K) dayiNnOad JHPLYNDIS ql .

  

CEC PT tone ec Par Lac

MIAN

Sh 4 |
4S wpemryy ° 2 1g)
PSY ly

( J 3NOHe

 

400}

 

ud 3892") (WOH
AINO 3SN H3EWOLSND

 

                

m= SSAHdX3
TIVIN

_. ALIYOIYd

 

Uld SS3Ud

 

xn TWAS OL ATWUII SS3¥d

 

 

 

 
